                          Case 1:20-cr-00898-KWR Document 7 Filed 03/12/20 Page 1 of 1

LO 442 (Rev. 11/11) ArrestWarrant




                                                             Dsrc";*-:::#u;;ffi;g
                      United States of America
                                  v.
                                                                       )        Case




                         KENNETH BRANT
                             Defendant


                                                        ARREST WARRANT
To:        Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name   of person to be arrested) Kenneth Bfant
who is accused of an offense or violation based on the following document filed with the court:

d Indictment il                Superseding    Indictment O Information O Superseding Information O Complaint
D     Probation Violation    Petition 0          Supervised Release Violation   Petition     D Violation      Notice       il   Order of the Court

This offense is briefly described as follows:
  Counts 1-2: 18 U.S.C. g 875(c): lnterstate Communication of Threats;

  Count 3: 18 U.S.C. SS 2261(A)(2) and 2262: Cyber-Statking.




Date:           0311012020



City and    state:      Albuquerque, New Mexico                                         Mitchell R. Elfers, Clerk of Court
                                                                                               Printed name and title


                                                                   Return

          This warrant
At (city and state)
                                    ived on   @ate)   {3t   tl   /Lo       , and the person was arrested on     @arc) ,?ltZ           /a

                                                                                  t/

                                                                                            Arres ting   fficer's   signature



                                                                                S/             ;,,:,,,i;;rrr,f#,/:e
